DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/09/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
Applicant, on page 10 of the remark, argues that Applicant respectfully submits that the combination of Li and Edge fail to disclose or suggest that the egress node comprises a network function where the call leaves the network, as recited in claims 1-3, 5, 6, 19-21, 23, 24, and 29. The Office Action conceded that Li fails to disclose these elements, and seemed to take the position that the E-CSCF 130 of Edge discloses those elements. However, E-CSCF 130 of Edge is entirely interconnected within IMS 180, and does not provide a network function where a call leaves the network.  However, the Examiner respectfully disagrees.
Edge et al. disclose at least in Figure. 1 and paragraph 35 that LTE network or IMS 180 network includes E-CSCF 130, MGCF 135 and IBCF.  E-CSCF 130 routes an emergency call from UE 105 to legacy PSAP 150 via MGCF 135 or i3 PSAP 160 via an IBCF.  In other words, 
Applicant, on page 10 of the remark, argues that Applicant respectfully submits that the combination of Li and Edge fail to disclose or suggest determining that a conference call corresponding to the media path is being invoked, as recited in claims 1-3, 5, 6, 19-21, 23, 24, and 29.   However, the Examiner respectfully disagrees. 
Li discloses at least in Figure. 4 and paragraphs 50-51 that P-CSCF 120 receives an emergency call from user device 105 and then forwards emergency call to E-CSCF 125.  When E-CSCF 125 detects an emergency session indication 410/emergency call SIP invite message 405 from P-CSCF 120, E-CSCF 125 obtains information from LRF/RDF 130 for routing the emergency call to a correct PSAP. For that reasons, the Examiner contends that the combination of Li and Edge shows all limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 19-21, 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 20110058658) in view of Edge et al. (U.S. 20170215056).
For claim 1, Li discloses a method, comprising:
E-CSCF 125 in Fig. 4) of a network, a media path (a communication path between P-CSCF 120 and E-CSCF 125 in Fig. 4) between an ingress node (P-CSCF 120 in Fig. 4) of the network and the egress node (E-CSCF 125 in Fig. 4) (at least Fig. 4, and [0049]-[0050].   When a user initiates an emergency call, user device 105 may generate an emergency call SIP invite message 405 (hereinafter referred to as "emergency call invite 405"). User device 105 may provide emergency call invite 405 (which includes e.g., an emergency session indication 410) to IMS media gateway 115.   P-CSCF 120 may receive emergency call invite 405 from IMS media gateway 115 and select an E-CSCF (e.g., E-CSCF 125) to handle the emergency session provided by emergency session indication 410. According to Wikipedia.com, the Session Initiation Protocol (SIP) is a signaling protocol used for initiating, maintaining, and terminating real-time sessions that include voice, video and messaging applications.  Therefore, the communication path between IMS/P-CSCF 120 and E-CSCF 125 is considered as media path, which it uses for carrying the SIP invite message 405 such as voice/video/application message.)
determining that a conference call corresponding to the media path is being invoked (at least [0051].  E-CSCF 125 may receive emergency call invite 405 from P-CSCF 120 over the communication path and interact with LRF/RDF 130 to obtain information for routing the emergency call to a correct PSAP.); and
E-CSCF 125 in Fig. 4), a conference node (LRF/RDF 130 in Fig. 4) to establish the conference call (at least [0051].  After receiving emergency call invite 405 from P-CSCF 120, E-CSCF 125 may interact with LRF/RDF 130 to obtain information for routing the emergency call to a correct PSAP.), wherein the ingress node comprises a network function where the conference call enters (at least [0049]-[0050].  User device 105 may provide emergency call invite 405 (which includes e.g., an emergency session indication 410) to IMS media gateway 115. P-CSCF 120 may receive emergency call invite 405 from IMS media gateway 115.  In other words, the emergency call enters P-CSCF 120 which routes the call to E-CSCF 125) and the egress node (E-CSCF 125 in Fig. 4) comprises a network function where the call routes to either Legacy PSAP 145 or IP PSAP 160 (at least [0051]-[0054].  When E-CSCF 125 receives PSAP routing information 430 from LRF/RDF 130 and then forwards emergency call invite 405 to either Legacy PSAP 145 or IP PSAP 160.) However, Li does not disclose the egress node comprises a network function where the call leaves the network.  In other words, Li does not explicitly define the boundary of the network; and therefore it does not clearly teach the call leaves network.
In the same field of endeavor, Edge et al. disclose the egress node (E-CSCF 130 in Fig. 1) comprises a network function where the call leaves the network (LTE 102 network in Fig. 1).  In other words, Edge clearly defines the LTE 102 network, which has a boundary of the network (please see LTE 102 network in Figure. 1).   Furthermore, the egress node/ E-CSCF 130 is within the boundary of LTE 102 network where the call leaves the LTE 102 network (at least Fig. 1 and LTE network 102 may include the P-CSCF 125, E-CSCF 130, MGCF 135 and LRF 190.  E-CSCF 130 may support routing of an NG eCall from UE 105 towards either legacy PSAP 150 or PSAP 160. LRF 190 may assist routing of an NG eCall from UE 105 when queried by E-CSCF 130.  In other words, the egress node (E-CSCF 130) comprises a network function where the call leaves the network (LTE network 102) and then arrives at either a Legacy PSAP 150 or PSAP 160.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li as taught by Edge et al. for purpose of providing call handling and call routing support to enable an NG eCall from UE 105 to either i3 PSAP 160 or legacy PSAP 150.
For claim 2, the combination of Li and Edge et al. disclose the method of claim 1.  Furthermore, Edge et al. disclose wherein the determining comprises receiving a message from a primary public safety answer point indicating that the conference node is to be contacted (at least [0047].  The i3 PSAP 160 returns a SIP STATUS message at stage 207d (e.g. a SIP 200 OK message) to the IMS 180 (e.g. to the E-CSCF 130 via an IBCF and the i3 ESInet 155). The SIP STATUS message carries a confirmation of MSD receipt and possibly an agreement to establish the NG eCall.  For action 7e: the IMS 180 (e.g. the E-CSCF 130 and P-CSCF 125) send the STATUS message to the UE 105 at stage 207e, confirming receipt of the MSD.)
E-CSCF 125 may receive emergency call invite 405 from P-CSCF 120 and may interact with LRF/RDF 130 to obtain information for routing the emergency call to a correct PSAP.)
For claim 5, the combination of Li and Edge et al. disclose the method of claim 1.  Furthermore, Li discloses establishing the conference call (at least [0053].  Based on legacy invite 435, TrFO MSC 135 may provide an emergency call 440 (e.g., the emergency call initiated by user device 105) to legacy PSAP 145 via a dedicated trunk (e.g., via SR 140). Legacy PSAP 145 may receive emergency call 440, may query 455 a user's location and callback number (CBN) via LRF/RDF 130 and ALI 165, and may receive a user's location/CBN 460 based on query 455. Legacy PSAP 145 may provide appropriate emergency services in a timely and efficient manner to the user of user device 105.)
For claim 6, the combination of Li and Edge et al. disclose the method of claim 5.  Furthermore, Edge et al. disclose wherein the establishing the conference call comprises replacing a path to a primary public safety answer point with a path passing through the egress node and the conference node (at least [0035] and [0048].  For example, in the case of an NG eCall from UE 105 to i3 PSAP 160, a signaling path from UE 105 (not shown in FIG. 1) may pass through the eNB 110, serving gateway 115, PDN gateway 120, P-CSCF 125, E-CSCF 130, an IBCF, the i3 ESInet 155 and i3 PSAP 160. In the case of an NG eCall from UE 105 to legacy PSAP 150, a signaling path from UE 105 (shown in FIG. 1 by the dashed bolded line) may pass through the eNB 110, serving gateway 115, PDN gateway 120, P-CSCF 125, E-CSCF 130, a BGCF, MGCF 135, the legacy ES Network 145 and legacy PSAP 150.  In the case of an NG eCall to legacy PSAP 150, the voice path may go through MGW 140 associated with the MGCF 135.)
For claims 19-21, the claims have features similar to claims 1-3 respectively.  Therefore, the claims are also rejected for the same reasons in claims 1-3.
For claims 23-24, the claims have features similar to claims 5-6 respectively.  Therefore, the claims are also rejected for the same reasons in claims 5-6.
For claim 29, the claim is computer readable medium claim, which has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 20110058658) in view of Edge et al. (U.S. 20170215056) and further in view of Mufti et al. (U.S. 20200162946).
For claim 4, the combination of Li and Edge et al. do not  disclose the method of claim 1, further comprising:  maintaining an emergency call state control function in the conference call even after a primary public safety answer point is dropped from the call.
In the same field of endeavor, Mufti et al. disclose maintaining an emergency call state control function in the conference call even after a primary public safety answer point is dropped When an emergency call request arrives, the E-CSCF identifies an appropriate PSAP, and routes the request to the PSAP via a BGCF (which determines the MGCF), an MGCF or an IBCF (each hereinafter "remote node" or "node"). When a remote node selected by the E-CSCF for routing the emergency call request is down, or otherwise unavailable, there is no redundancy mechanism available or outlined in the existing E-CSCF specifications and standards to complete the connection to the PSAP. The systems and methods disclosed allow the E-CSCF to monitor remote nodes to determine their status (e.g., up or down) and select a routing option towards a remote node that is available, based on different unique criteria, such as a SIP OPTIONS method and a Domain Name Service ("DNS") method, as described in detail below. The implementation of one or more failover routing mechanisms provide redundancy in emergency call routing and provide the advantage of faster and/or efficient routing of emergency calls to appropriate PSAPs.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li as taught by Mufti et al. for purpose of re- selecting a route option from the peer list to route an emergency call.
For claim 22, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.
Claims 7-8 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 20110058658) in view of Edge et al. (U.S. 20170215056) and further in view of PARLAMAS et al. (U.S. 20160255483).
For claim 7, the combination of Li and Edge et al. do not disclose the method of claim 1, wherein the ingress node comprises an interconnect border control function, border gateway function, or legacy network gateway.
In the same field of endeavor, PARLAMAS et al. disclose the ingress node comprises an interconnect border control function, border gateway function, or legacy network gateway (at least Fig. 1 and [0037].  The universal voice platform 109 comprises a Session Border Controller/Proxy-Call Session Control Function (SBC/P-CSCF) 121, an Interrogating-Call Session Control Function/Serving-Call Session Control Function (I-CSCF/S/CSCF) 122, a Breakout Gateway Control Function (BGCF) 123, an Interrogating-Session Border Controller (I-SBC) 124, an Emergency-Call Session Control Function (E-CSCF) 125, a softphone Application Server (AS) 126, a Home Subscriber Server (HSS) 127, a tElephone NUmber Mapping (ENUM) server 128, a Directory Number (DN) server 129, a Data Border Element (DBE) 130, an IMS Web Security Function (IWSF) 131, and the like.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li as taught by PARLAMAS et al. for purpose of establishing a call between the user and PSAP.

In the same field of endeavor, PARLAMAS et al. disclose the ingress node comprises an interconnect border control function, border gateway function, or legacy network gateway (at least Fig. 1 and [0037].  The universal voice platform 109 comprises a Session Border Controller/Proxy-Call Session Control Function (SBC/P-CSCF) 121, an Interrogating-Call Session Control Function/Serving-Call Session Control Function (I-CSCF/S/CSCF) 122, a Breakout Gateway Control Function (BGCF) 123, an Interrogating-Session Border Controller (I-SBC) 124, an Emergency-Call Session Control Function (E-CSCF) 125, a softphone Application Server (AS) 126, a Home Subscriber Server (HSS) 127, a tElephone NUmber Mapping (ENUM) server 128, a Directory Number (DN) server 129, a Data Border Element (DBE) 130, an IMS Web Security Function (IWSF) 131, and the like.)
For claims 25-26, the claims have features similar to claims 7-8respectively.  Therefore, the claims are also rejected for the same reasons in claims 7-8.
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 20110058658) in view of Edge et al. (U.S. 20170215056) and further in view of Sherry et al. (U.S. 20080253535).

In the same field of endeavor, Sherry et al. disclose the conference node comprises at least one of an application server, a multimedia resource function controller, or a multimedia resource function processor (at least Fig. 1 and [0032].   E-CSCF 120 also determines that the SIP INVITE message is an emergency services call and sends the TN and location object to ES-AS 122, in step 208. Because the emergency services call includes a location object, ES-AS 122 has sufficient information to determine the routing instructions using internal procedures (discussed below in connection with FIG. 8).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li as taught by PARLAMAS et al. for purpose of providing the routing instructions to E-CSCF 120.
For claim 27, the claim has features similar to claim 9.  Therefore, the claim is also rejected for the same reasons in claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7687.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  11/10/21